Citation Nr: 0925376	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  02-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 26, 1998 to 
December 4, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
RO.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in June 2005.  

The Board remanded the case in December 2005 for additional 
development of the record.  



FINDINGS OF FACT

1.  The Veteran is shown to have had the asymptomatic 
residuals of a right knee lateral meniscectomy at the time he 
entered active service.  

2.  The preexisting right knee disability is shown as likely 
as not to have been aggravated during his period of active 
service.  

3.  The currently demonstrated chronic right knee pain was 
initially demonstrated in service during basic training.  




CONCLUSION OF LAW

As the presumption of soundness at enlistment is not 
rebutted, the Veteran's disability manifested by chronic 
right knee pain is due to disease or injury that was incurred 
in service.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that, while he had a right knee injury 
prior to active service, both his private doctor and a 
military physician found that the knee was healed and capable 
of withstanding the stress of service.  

The Veteran asserts that he sustained an additional injury 
that involved a different part of the right knee.  He argues 
that boot camp aggravated his original injury and caused his 
symptoms to increase at a rate faster than the natural 
progression.  

Here, the medical records do show that the Veteran underwent 
a right knee lateral meniscectomy in May 1995.  A service 
examination by an orthopedic physician prior to enlistment 
noted that the Veteran's right knee was good and had a good 
prognosis in October 1998...  

The service treatment record shows that the Veteran was 
evaluated for complaints of right knee pain on November 20, 
1998.  The service examiner noted that he had constant knee 
pain with running that had present for three weeks.  There 
was noted to be tenderness to palpation of the lateral aspect 
of the joint line.  He had pain with the McMurray's test.  
The knee was noted to be stable.  The assessment was that of 
chronic knee pain secondary to a lateral meniscus tear.  

The Veteran was discharged from service due to 
"INCAPABILITY" as the result of chronic right knee pain in 
December 1998.  

An April 1999 private examination report indicates that the 
Veteran had complaints of knee pain.  He had a desire to re-
enter the Marines and wanted a better understanding of his 
right knee disability.  

The private physician advised him that there was no right 
knee pathology found on MRI that would require surgical 
intervention.  He was advised to perform drills and return in 
a month.  If he continued to be symptomatic, then surgery 
would be indicated despite the negative findings.  

The Veteran returned in the next month when the physician 
noted clicking, a positive McMurray and limited flexion.  The 
physician considered this symptomatology indicative of a 
"probable torn medial meniscus."  

The Veteran was examined by VA in June 2007 when the VA 
examiner concluded that the inservice running did not cause 
permanent damage.  The Veteran reported having pain, 
weakness, stiffness and swelling of the right knee with 
weight bearing.  

The VA examiner noted that the Veteran developed chronic pain 
due to running and physical training during service that 
likely caused a right knee strain and resulted in mild 
functional limitation with flare ups.  Then, the VA examiner 
opined that it was not likely that the training in boot camp 
including running caused any permanent right knee damage.  

The Veteran underwent an MRI performed in September 2007 that 
showed findings of a small focus of mucoid degeneration or an 
intrasubstance small tear of the posterior horn of the 
lateral meniscus.  

In reviewing the entire record, the Board finds the evidence 
to be in relative equipoise in showing that the Veteran's 
right knee disability as likely as not was aggravated by 
service.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for chronic right knee 
pain is granted.  



ORDER

Service connection for chronic right knee pain is granted.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


























 Department of Veterans Affairs


